Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 10/24/2022.  In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claims ABC have been canceled, claims 7-10 are withdrawn, claims 11 and 12 have been newly added and Claims 1-6, 11, and 12 are currently pending and being examined.
The claim objections from the previous office action are hereby withdrawn in light of the claim amendments of 10/24/2022.  The 112 sixth interpretation is also withdrawn.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 11 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites: “after the calculated airflow rate reaches the target airflow rate”, applicant should replace “after” with - -when- - as it is actually recited in the specification.
Claim 3 recites: “equation” (the specification fails to disclose or show an equation). 
Claim 11 recites: “wherein the static pressure calculator circuit does not calculate and output the current static pressure and the static pressure display does not display the calculated static pressure before the calculated airflow rate reaches the target airflow rate”. 
Claim 12 recites: “wherein the airflow rate calculator circuit does not output the value of the current and the rotation speed before the calculated airflow rate is in agreement with the target airflow rate”. 
There is no mention of the newly amended limitation in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.
If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    
Applicant may obviate this rejection by canceling the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP2015183874) in view of Mulhouse (USPAP 2008/0223943).
In reference to independent claim 1, Kawaguchi teaches an air blower (fig 1, for the sake of clarity figures are referenced by the original numbers), comprising: a motor (5, fig 1); a current detector (12, fig 1) configured to detect a value of a current flowing through the motor (para 0017 discloses detecting motor current); a rotation speed detector (13, fig 1) configured to detect a rotation speed of the motor (para 0017 discloses detecting the speed of the motor); 
an airflow rate calculator circuit (14 control board, fig 1) configured to calculate (https://www.merriam-webster.com/dictionary/calculate defines calculate as “to solve or probe the meaning of” examiner takes the position that the Kawaguchi’s steps meet the claim limitation) a currently-outputted airflow rate as a calculated airflow rate from the value of the current detected by the current detector and the rotation speed detected by the rotation speed detector (S3 fig 7, para 0017 discloses calculating the airflow rate based on the current and the rotation speed), 
output a target rotation speed of the motor (5) to bring the calculated airflow rate closer to a target airflow rate (S7 or S8 brings the speed closer to a target speed by increasing or decreasing the speed); and
 output the value of the current and the rotation speed at a point in time when the calculated airflow rate is in agreement with the target airflow rate (para 0008 discloses “The display process shows a state where the measured rotational speed and current value, and the determined air volume and static pressure are displayed on the operation unit.” The display shows the current and rotation speed during normal operation, as a result this will include when the current and speed are shown when the calculated airflow rate is in agreement with the target airflow rate);
a speed controller (inverter control unit 15) configured to control the rotation speed of the motor (5) to the target rotation speed outputted by the airflow rate calculator circuit (speed controller 15 controls the rotation speed of the motor 5 to a target “point” disclosed in para 0022. Applicant should also note that the speed controller of Kawaguchi is capable of controlling the rotation speed of the motor to the target rotation speed outputted by the airflow rate calculator circuit); and 
a storage (14A) configured to store a static pressure, the value of the current, and the rotation speed at an airflow rate in association with each other (para 0014 discloses “As shown in the table of FIG. 3, the data relating to the fan characteristic curve is stored in the storage unit 14A of the control board 14 in association with the current value of the electric motor 5, the rotational speed of the blower 6, and the total static pressure. In this manner, the storage unit 14 A stores the fan characteristics indicating the relationship between the current value of the electric motor 5, the rotational speed of the blower 6, and the air volume and the total static pressure.”); 
a static pressure calculator circuit (a portion of 14, fig 1) configured to calculate and output a current static pressure as a calculated static pressure after the calculated airflow rate reaches the target airflow rate (para 0017 discloses calculating and displaying the static pressure, since the calculator portion and the display are  continually running it is done “after the calculated airflow rate reaches the target airflow rate”), based on the value of the current detected by the current detector (12) at a point in time when the calculated airflow rate reaches the target airflow rate, the rotation speed detected by the rotation speed detector (13) at the point in time when the calculated airflow rate reaches the target airflow rate, the target airflow rate, and the storage (storage 14A; para 0017 discloses “On the basis of the measured current value and the number of revolutions, 4 determines the air volume and the total static pressure from the table shown in FIG. 3 (S 3), and displays the determined air volume and the total static pressure on the display unit 16 (S 4).” the algorithm in fig 7 continually runs as such once the target speed is met the static pressure is displayed at S4); and 
a static pressure display (16, fig 1) configured to display the calculated static pressure outputted from the static pressure calculator circuit after the calculated airflow rate reaches the target airflow rate (para 0017 discloses “On the basis of the measured current value and the number of revolutions, 4 determines the air volume and the total static pressure from the table shown in FIG. 3 (S 3), and displays the determined air volume and the total static pressure on the display unit 16 (S 4)., since the calculator portion and the display are  continually running it is done “after the calculated airflow rate reaches the target airflow rate””).
Kawaguchi is silent to the motor being a brushless Direct Current (DC) motor.
Mulhouse, a similar blower system, teaches using a brushless DC motor (para 0008 discloses a brushless DC motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the motor type of Mulhouse in the blower of Kawaguchi because “These motors are increasingly common in HVAC equipment because of their inherent energy efficiency, particularly at lower speeds, which results from the lack of the brushes associated with a commutator of a traditional DC motor and the ability to use three phase driving coils to create an inherently rotating magnetic field that drives a rotor.” para 0008, Mulhouse.

In reference to dependent claim 2, Kawaguchi in view of Mulhouse teaches the air blower according to claim 1, Kawaguchi further discloses an air blower wherein the airflow rate calculator circuit (14, fig 1) exercises constant airflow rate control, the air flow rate control is a control that brings the calculated airflow rate closer to the target airflow rate (by increasing or decreasing the speed at S7 and S8), and wherein the storage (14A) stores relation data establishing an association among the target airflow rate in the constant airflow rate control, a static pressure, the value of the current, and the rotation speed (para 0014 discloses “As shown in the table of FIG. 3, the data relating to the fan characteristic curve is stored in the storage unit 14A of the control board 14 in association with the current value of the electric motor 5, the rotational speed of the blower 6, and the total static pressure. In this manner, the storage unit 14 A stores the fan characteristics indicating the relationship between the current value of the electric motor 5, the rotational speed of the blower 6, and the air volume and the total static pressure.” Furthermore, para 0023-0028 of Kawaguchi clearly discloses that current flow rate is compared to targeted flow rate and adjustments are made if there is a discrepancy.).

In reference to dependent claim 3, Kawaguchi in view of Mulhouse teaches the air blower according to claim 2, however
Kawaguchi and Mulhouse is silent to the storage stores, as the relation data, an approximate equation that approximately expresses a relation among the target airflow rate, the static pressure, the value of the current, and the rotation speed, and 
wherein the static pressure calculator circuit calculates and outputs the calculated static pressure, based on the approximate equation, the target airflow rate, the value of the current, and the rotation speed.  
However Kawaguchi does disclose in para 0014 discloses “As shown in the table of FIG. 3, the data relating to the fan characteristic curve is stored in the storage unit 14A of the control board 14 in association with the current value of the electric motor 5, the rotational speed of the blower 6, and the total static pressure. In this manner, the storage unit 14 A stores the fan characteristics indicating the relationship between the current value of the electric motor 5, the rotational speed of the blower 6, and the air volume and the total static pressure.” table of fig 3 can be considered an expression that constitutes relational data for the blower. Further, one of ordinary skill in the art would understand that relation data are typically expressed in the form of equations.

In reference to dependent claim 6, Kawaguchi in view of Mulhouse teaches the air blower according to claim 1, Kawaguchi further discloses an air blower wherein the static pressure display (16, fig 1) displays a value of the calculated static pressure outputted from the static pressure calculator circuit (para 0017 discloses “On the basis of the measured current value and the number of revolutions, 4 determines the air volume and the total static pressure from the table shown in FIG. 3 (S 3), and displays the determined air volume and the total static pressure on the display unit 16 (S 4).”).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP2015183874) in view of Mulhouse (USPAP 2008/0223943) as applied to claim 1 above, and further in view of Douglas (USPN 10,061,330).
In reference to dependent claim 4, Kawaguchi in view of Mulhouse teaches the air blower according to claim 1, however
Kawaguchi is silent to a static pressure level storage configured to classify evaluations in accordance with static pressure levels into a plurality of stages and store the evaluations; and a comparative determination circuit configured to compare the calculated static pressure outputted by the static pressure calculator circuit with the evaluations stored in the static pressure level storage, and output an evaluation, of the evaluations, to which the calculated static pressure outputted by the static pressure calculator circuit belongs, wherein, based on a result outputted by the comparative determination circuit, the static pressure display displays the evaluation to which the calculated static pressure outputted by the static pressure calculator circuit belongs.
Douglas, a similar blower system, teaches a static pressure level storage (mentioned in step 420, fig 4) configured to classify evaluations in accordance with static pressure levels into a plurality of stages and store the evaluations (420 teaches “compare pressure sensor data to standardized table”); and a comparative determination circuit (13) configured to compare the calculated static pressure outputted by the static pressure calculator circuit (11) with the evaluations stored in the static pressure level storage (430 discloses “determine whether pressure sensor reading is within standard operating parameters based on comparison”), and output an evaluation, of the evaluations (440 discloses “generate error signal if pressure reading is outside normal operating parameters” 440 evaluates the output), to which the calculated static pressure outputted by the static pressure calculator circuit (11) belongs, wherein, based on a result outputted by the comparative determination circuit (13), the static pressure display (240) displays the evaluation to which the calculated static pressure outputted by the static pressure calculator circuit (11) belongs (col 6, lines 43-46 discloses “The controller 200, in certain embodiments, may also include a display 240 for visually providing information to a user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the error evaluation of Douglas in the blower control system of Kawaguchi in view of Mulhouse “to detect faults within the system” col 2, line 62; Douglas. 

In reference to dependent claim 5, Kawaguchi in view of Mulhouse and Douglas teaches the air blower according to claim 4, Douglas further discloses wherein the evaluations include at least one of a normality evaluation indicating that the calculated static pressure outputted by the static pressure calculator circuit (11) is normal (440 discloses “generate error signal if pressure reading is outside normal operating parameters”), and an abnormality evaluation indicating that the calculated static pressure outputted by the static pressure calculator circuit (11) is abnormal (430 discloses “determine whether pressure sensor reading is within standard operating parameters based on comparison”, determining if the value is abnormal).
Response to Arguments
In response to applicant’s argument that “Kawaguchi does not teach or suggest the operation recited in amended claim 1” examiner respectfully disagrees. Applicant admits on page 2 that “in Kawaguchi, because the value of static pressure is always calculated and displayed irrespective of the air flow rate” as a result the new claim language is still taught by Kawaguchi.  Furthermore, para 0023-0028 of Kawaguchi clearly discloses that current flow rate is compared to targeted flow rate and adjustments are made if there is a discrepancy. The new claims 11 and 12 do not seem to be taught by Kawaguchi, however claim amendments do not seem to be described in the specification. A search did find new art, see the attached PTO-892, that refers to not displaying a value until a threshold has been met.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746